Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 19, 2017

                                       No. 04-16-00803-CR

                                     Robert Adrian RENDON,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 5521
                        Honorable N. Keith Williams, Judge Presiding


                                          ORDER
       The State’s brief was originally due to be filed with this court on July 3, 2017. We
granted the State’s first motion for an extension of time to file the brief until August 2, 2017. On
July 11, 2017, the State filed its second motion for extension of time to file its brief. It requested
a second thirty-day extension for a total extension of sixty days.
       The State’s motion is GRANTED. The State’s brief is due on September 5, 2017.
Further requests for extension will be disfavored.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2017.



                                                      ___________________________________
                                                      Luz Estrada
                                                      Chief Deputy Clerk